1

2

3

4

5
                           UNITED STATES DISTRICT COURT
6
                                  DISTRICT OF NEVADA
7

8    LUIS A. URENDA-BUSTOS,
9           Petitioner,                               2:18-cv-01073-JCM-CWH
10          v.                                        ORDER
11
     JERRY HOWELL, et al.,
12
            Respondents.
13

14          Petitioner’s unopposed motion for leave to file a third amended petition (ECF No.
15   17) is GRANTED, with reservation of any defenses by respondents; and petitioner may
16   file a third amended petition by July 1, 2019.
17
            DATED: May 16, 2019.
18

19
20                                             ________________________________
                                                 JAMES C. MAHAN
21                                               United States District Judge

22

23

24

25

26
27

28

                                                  1
